Citation Nr: 1502957	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-16 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.

2.  Entitlement to service connection for a bilateral hand disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1983 to November 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), as part of the Benefits Delivery at Discharge program.

In his April 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, but in March 2013 he withdrew his hearing request. 

In June 2013, the Board remanded the claims for the RO to consider newly submitted evidence in the first instance and to schedule the Veteran for a VA examination to determine the nature and etiology of his disorders.  In July 2014, the Board remanded the claims once again.  It found that the VA examination opinion was inadequate because the VA examiner failed to comply with the June 2013 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board requested an addendum to the opinion.  Such development was completed and the case has been returned to the Board.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2014 Board remand, the July 2013 VA examiner was asked to specifically consider (1) a February 2013 private x-ray report and x-ray images, (2) an unclear in-service June 2007 diagnosis of osteoarthritis, and (3) whether there is carpal tunnel syndrome or tendonitis present.  After reviewing the original July 2013 examination report and the September 2014 addendum, it is unclear whether the February 2013 private x-ray report and x-ray images were considered.  Stegall v. West, 11 Vet. App. 268 (1998).  As that evidence consists of x-ray images without any explanation of their meaning, the Board must obtain a competent medical opinion to interpret if they indicate arthritis of the hands or wrists.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Additionally, the Board observes that during the July 2013 VA examination, x-rays were taken which revealed mild posterior arthritis within both radiocarpal joint consisting of mild joint space narrowing.  The examiner also referred to minimal degenerative joint disease (DJD) seen on x-ray.  However, the examiner then stated "at this time no objective disease can be diagnosed in the hands and wrists."  As it is unclear whether the Veteran has a current diagnosis related to his claimed conditions, a remand is necessary for clarification.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records dated from November 2013 to the present and associate them with the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA hand, finger, and wrist examination to be conducted by a qualified examiner.  This claims file is an electronic claims file.  All relevant evidence within it must be reviewed.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, July 2013 VA examination, and September 2014 addendum, the examiner should render any relevant diagnoses pertaining to the claims for bilateral hand and wrist disorders.  

The examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral hand and/or wrist disorders are causally or etiologically related to his symptomatology (to include pain and stiffness in his wrists since a 1984 physical training injury; pain and stiffness in his hands since a 1990 physical therapy injury; and push-ups on concrete/asphalt, typing, and computer use) in military service (November 1983 to November 2007) as opposed to its being more likely due to some other factor or factors.  

In stating his opinion, the examiner should specifically consider:

a)  June 2007 service treatment records (labeled in VBMS as document type "STR," receipt date October 3, 2012).

b)  June 2007 VA examination (labeled in VBMS as document type "VA Examination," receipt date June 30, 2007), to include notations that the left wrist x-ray findings are within normal limits, and the right hand x-ray findings are within normal limits.

c)  March 2013 letter from the Veteran (labeled in VBMS as document type "Correspondence," receipt date March 15, 2013); February 2013 private medical record from Dr. Akmal (labeled in VBMS as document type "Medical Treatment Record-Non-Government Facility" with a receipt date of March 19, 2013); and private x-ray images (labeled in VBMS as document type "Medical Treatment Record-Non-Government Facility" with a receipt date of November 9, 2009).  The examiner should provide a clear interpretation of the x-ray images, to include whether they demonstrate the presence of arthritis, carpal tunnel syndrome, or tendonitis in either hand or wrist.

d)  July 2013 VA examination (labeled in VBMS as document type "C&P Exam," receipt date August 20, 2013) and September 2014 addendum (labeled in VBMS as document type "C&P Exam," receipt date September 15, 2014).  In particular, clarify whether the Veteran has a current bilateral hand or wrist diagnosis in light of the conflicting evidence including the x-ray impression of mild posterior arthritis within both radiocarpal joint consisting of mild joint space narrowing, examiner reference to minimal DJD seen on x-ray, and examiner's statement that "at this time no objective disease can be diagnosed in the hands and wrists."  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

